
	
		I
		111th CONGRESS
		1st Session
		H. R. 1685
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mrs. McCarthy of New
			 York introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To provide for the acquisition, construction, and
		  improvement of child care facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the ‘‘Child Care
			 Facilities Financing Act of 2009’’.
		2.Technical and
			 financial assistance grants
			(a)Grant
			 authorityThe Secretary may
			 make grants on a competitive basis to eligible entities in accordance with this
			 section.
			(b)Application
				(1)In
			 generalTo be eligible to receive a grant under subsection (a),
			 an eligible entity shall submit to the Secretary an application at such time,
			 in such form, and containing such information as the Secretary may require by
			 rule.
				(2)RequirementsThe Secretary shall issue rules that take
			 into account the experience and success of eligible entities in attracting
			 private financing and carrying out the types of activities for which grants
			 under subsection (a) are made.
				(c)PriorityIn making grants under subsection (a), the
			 Secretary shall give priority to an applicant—
				(1)that has
			 demonstrated experience—
					(A)providing technical or financial assistance
			 for the acquisition, construction, or renovation of child care facilities;
					(B)providing
			 technical, financial, or managerial assistance to eligible child care
			 providers; and
					(C)securing private
			 sources of capital financing for child care or other low-income community
			 development; and
					(2)whose application
			 proposes to assist eligible recipients that serve—
					(A)low-income areas, including—
						(i)a community that—
							(I)is in a metropolitan area; and
							(II)has a median household income that is not
			 more than 80 percent of the median household income of the metropolitan area;
			 or
							(ii)a
			 community that—
							(I)is not in a metropolitan area; and
							(II)has a median income that is not more than
			 80 percent of the median household income of the State in which the community
			 is located; or
							(B)low-income individuals, including eligible
			 children.
					(d)Use of
			 funds
				(1)Capital
			 fundEach eligible entity
			 that receives a grant under subsection (a) shall deposit the grant amount into
			 a child care capital fund established by the eligible entity.
				(2)Payments from
			 fundsEach eligible entity
			 shall provide technical or financial assistance (in the form of loans, grants,
			 investments, guarantees, interest subsidies, and other appropriate forms of
			 assistance) to eligible recipients from the child care capital fund it
			 establishes to pay for—
					(A)the acquisition,
			 construction, or improvement of child care facilities;
					(B)equipment for
			 child care facilities; or
					(C)technical
			 assistance to eligible child care providers to help them undertake facilities
			 improvement and expansion projects.
					(3)Loan repayments
			 and investment proceedsAn
			 eligible entity that receives a loan repayment or investment proceeds from an
			 eligible recipient shall deposit such repayment or proceeds into the child care
			 capital fund of the eligible entity for use in accordance with this section.
				(4)ApplicationTo obtain assistance from an eligible
			 entity, an eligible recipient shall prepare and submit an application to an
			 eligible entity at such time, in such form, and containing such information as
			 the eligible entity may require.
				3.DefinitionsAs used in this Act:
			(1)Child care
			 facilityThe term child care facility means a
			 structure used for the care and development of eligible children.
			(2)Child care
			 servicesThe term child
			 care services means child care and early childhood education.
			(3)Community
			 development financial institutionThe term community development
			 financial institution has the meaning given such term in section 103(5)
			 of the Community Development Banking and Financial Institutions Act of 1994 (12
			 U.S.C. 4702(5)).
			(4)Eligible child
			 care providerThe term
			 eligible child care provider has the meaning given such term in
			 section 658P of the Child Care and Development Block Grant Act of 1990 (42
			 U.S.C. 9858n).
			(5)Eligible
			 childThe term eligible child has the meaning given
			 such term in section 658P of the Child Care and Development Block Grant Act of
			 1990 (42 U.S.C. 9858n).
			(6)Eligible
			 entityThe term “eligible
			 entity” means—
				(A)a community
			 development financial institution certified by the Department of Treasury;
			 or
				(B)an organization
			 that—
					(i)is
			 described in section 501(c)(3) of the Internal Revenue Code of 1986;
					(ii)is
			 exempt from taxation under section 501(a) of such Code; and
					(iii)has
			 demonstrated experience in—
						(I)providing technical or financial assistance
			 for the acquisition, construction, or renovation of child care facilities;
						(II)providing
			 technical, financial, or managerial assistance to eligible child care
			 providers; and
						(III)securing private
			 sources of capital financing for child care or other low-income community
			 development.
						(7)Eligible
			 recipientThe term “eligible
			 recipient” means—
				(A)an eligible child
			 care provider that provides child care services to an eligible child;
				(B)an organization
			 seeking to provide child care services to an eligible child; or
				(C)an organization
			 providing or seeking to provide child care services to low-income children as
			 determined by the Secretary.
				(8)EquipmentThe
			 term equipment includes—
				(A)machinery,
			 utilities, and built-in equipment, and any necessary structure to house them;
			 and
				(B)any other items necessary for the
			 functioning of a child care facility, including furniture, books, and program
			 materials.
				(9)Metropolitan
			 areaThe term
			 metropolitan area has the meaning given such term in section 102
			 of the Housing and Community Development Act of 1974 (42 U.S.C. 5302).
			(10)SecretaryThe term “Secretary” means the Secretary of
			 Health and Human Services.
			4.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $50,000,000 for each of
			 the fiscal years 2010 through 2014.
		
